Citation Nr: 0622757	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision which granted an 
increased disability rating of 50 percent for schizophrenia, 
effective from December 21, 1999.  The veteran subsequently 
appeal this decision seeking a higher disability rating, as 
well as an earlier effective date for this award.

In September 2003, the Board issued a decision which denied 
the veteran's claim for an earlier effective date.  The 
remaining issue of an increased disability rating was 
remanded to the RO for additional evidentiary development and 
to ensure compliance with VA's duty to notify and assist.


FINDINGS OF FACT

The veteran's schizophrenia has been productive of no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for schizophrenia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his service-connected 
schizophrenia.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as the claim addressed herein.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9203, schizophrenia, paranoid 
type, is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Schizophrenia, paranoid type, is rated 70 
percent disabling when it produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

In December 1999, the veteran filed his present claim seeking 
an increased disability rating in excess of 30 percent for 
his service-connected schizophrenia.  In August 2001, the RO 
issued a rating decision granting an increased disability 
rating of 50 percent, effective from December 1999.

In January 2000, a VA mental examination was conducted.  At 
the examination, the veteran reported symptoms of depression, 
loss of memory, social isolation, and thoughts of suicide.  
He indicated that he was not currently receiving treatment 
for his psychiatric condition, and was not taking any 
psychotropic medications.  He reported being employed, and 
that he had missed 60 to 90 days of work during the past year 
due to "various reasons."  Mental status examination 
revealed that he was appropriately dressed and cooperative, 
but somewhat on guard.  His affect was suspicious, and his 
speech was spontaneous, monotonous in tone, and almost 
inaudible at times.  He was fully oriented, and denied any 
auditory or visual hallucinations.  There was evidence of 
systematized delusional thinking.  The report concluded with 
findings of persistent delusional thinking, impaired impulse 
control, and intermittent suicidal ideations.  It further 
listed a diagnosis of schizophrenic disorder, and a Global 
Assessment of Functioning Score of 50 to 60.

In July 2001, a second VA examination for mental disorders 
was conducted.  The report noted that the veteran lives with 
his spouse and two children.  He reported that he was seeking 
to have his spouse participate in marital counseling.  It 
noted that he was receiving treatment for his psychiatric 
condition, and had been prescribed Prozac.  The report noted 
that he remains employed, and that he had missed 
approximately 40 days during the past 12 months "for various 
reasons."  The veteran reported symptoms of depression, 
difficulty with his marriage, memory problems, social 
isolation, difficulty concentrating, suicidal thoughts, and 
suspicious thoughts.  He also reported that he was scheduled 
to be evaluated for a sleep disorder, and that he has been 
told that he has symptoms of narcolepsy.  The veteran 
reported that he had recently joined his church choir, and 
that he attends rehearsals.  He also indicated that he goes 
roller skating, and he meets people there that he knows.  
Mental status examination revealed that he was neatly and 
casually dressed.  He was very defensive, and his mood was 
very subdued.  Speech volume was low, but not monotonous in 
tone.  There was no evidence of any perceptual disorder, and 
the veteran was well oriented.  The report noted findings of 
suicidal thoughts, persistent, "no plans ? intent"; 
depressed mood; sleep impairment, somewhat evasive; and 
impaired thought processes.  It concluded with a diagnosis of 
schizophrenic disorder, paranoid, and listed a GAF score 
ranging from 45 to 55.

In June 2004, the third and most recent VA examination for 
mental disorders was conducted.  The report of this 
examination noted that the veteran has not been hospitalized 
for any emotional problems.  The veteran reported that he had 
been receiving individual therapy sessions weekly until 
February 2004.  He indicated that he continues to take 
Prozac.  He reported symptoms of depression, anger, memory 
loss, difficulty communicating with others, and having 
imaginary and bad thoughts.  The report noted that he 
remained employed, and had missed between 30 to 40 days of 
work in the past year, many times due to a lack of sleep.  He 
indicated that he does not have much of a social life, but 
that it has improved since he started to attend the House of 
Worship.  Mental status examination revealed that he was 
appropriately attired, and had a cooperative disposition.  
His speech was very low at times, and was sometimes 
inconsistent with the questions asked of him.  His affect was 
tense, and mood subdued.  He was fully oriented to time, 
place, person and date.  There was no evidence of any 
perceptual disorder.  His thought process seemed confused at 
times, but there were no systematized delusion thinking.  His 
judgment appeared intact, as did his attention and recall 
skills.  The report concluded with a diagnosis of 
schizophrenic disorder, and listed a GAF of 50 to 60.
 
In looking at the evidence as a whole, the veteran's 
schizophrenia does not warrant an increased rating under the 
current rating criteria.  Most of the symptoms listed in the 
current rating criteria for a 70 percent rating are absent in 
this case.  For example, the evidence does not show symptoms 
of obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).
However, the veteran's condition very closely follows the 
ratings criteria for his currently assigned 50 percent 
rating, including symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  In 
particular, a 50 percent rating contemplates "difficulty in 
establishing and maintaining effective work and social 
relationships."  Moreover, the assigned 50 percent 
disability level specifically contemplates some occupational 
impairment with reduced reliability and productivity due to 
various symptoms.  In this regard, the record reflects that 
the veteran has remained employed throughout the course of 
this appeal.  The January 2001 VA examination noted that he 
had recently joined his church choir and attends their 
rehearsals.  He also indicate that he meets people he knows 
when he goes roller skating.  The report of his June 2004 VA 
examination noted that social life had improved since he 
started attending the House of Worship.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of schizophrenia are not 
controlling as to the percentage rating to be assigned for 
the disorder, although such information is to be considered.  
The VA examinations herein noted GAF scores of 50 to 60, 45 
to 55, and most recently 50 to 60. Nevertheless, the actual 
symptoms described in all of these reports fail to establish 
entitlement to a higher disability rating in this matter.  

In this case, the evidence demonstrates that the veteran's 
schizophrenia disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating, 
and thus the lower rating of 50 percent is warranted.  38 
C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a rating higher than 50 
percent for schizophrenia must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in February 2001, rating action, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Although the record reflects that 
the veteran may be receiving psychiatric treatment, he failed 
provide a release for these records.  A release for the 
veteran's treatment records from Crown Point was specifically 
requested by the RO in its May 2004 letter to the veteran.  
Moreover, the veteran failed to identify any other treatment 
records requested by the RO.  The veteran has also been given 
three VA examinations to determine the severity of his 
psychiatric disorder.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Entitlement to a disability rating higher than 50 percent for 
schizophrenia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


